Title: From George Washington to Arthur St. Clair, 26 February 1781
From: Washington, George
To: St. Clair, Arthur


                        

                            
                            Dear sir
                            Head Quarters New Windsor 26th February 1781.
                        
                        Congress, by a resolve of the 20th instant, have determined that the Pennsylvania line except Moylans
                            Dragoons and the troops upon command to the Westward shall compose part of the southern Army, and have directed me to
                            order it to join the Army in Virginia by detachments, as they may be in readiness to march—You, will therefore, in
                            obedience to the above resolve, put matters in proper train to carry it into execution with all dispatch possible. You
                            will now, in case circumstances should permit the detachment under the command of the Marquis to proceed down the
                            Chesapeak, not confine yourself to a single Battalion of 400 Men as mentioned in mine of the 22d but endeavour to send as
                            many as possible by so good and expeditious a conveyance.
                        I think it essential that one of the Brigadiers should proceed to Virginia with the first detachment that
                            moves, and there be ready to receive and form the remainder as they come on—There may be greater necessity of an Officer
                            of Rank being at hand, as the line, from the late disturbances in it, will have lost some what of its discipline—General
                            Irvine being employed in superintending the recruiting Buisiness—The tour devolves upon General Wayne—I have written to
                            him on the subject. I am Dear sir With great esteem and Regard Your Most Obedient and Most Humble servant
                        
                            Go: Washington
                        
                    